Title: From Alexander Hamilton to Major James McHenry, [16–20 December 1780]
From: Hamilton, Alexander
To: McHenry, James


[Albany, December 16–20, 1780]
I thank you Dear Mac for your poetry and your confidence. The piece is a good one—your best. It has wit, which you know is a rare thing. I see by perseverence all ladies may be won. The Muses begin to be civil to you, in spite of Apollo and my prognosis.
You know I have often told you, you wrote prose well but had no genius for poetry. I retract.
Adieu.
A. Hamilton.Sep. 12
